GANTT, J.
On the 24th of February, 1905, the prosecuting attorney of Jackson county, Missouri, filed an information containing two counts, the first of which charged the defendant and others with forging a certain deed purporting to convey real- estate in said county, and the second count of which charged the defendant and others with causing to be forged a certain deed purporting to convey real estate in said county.
At the April term, 1906, the defendant, who had been granted a severance, was tried and convicted and his punishment assessed at ten years in the penitentiary. Within due time, the defendant filed a motion for new trial, which was overruled on the 25th of June, 1906, and he was sentenced to the penitentiary in accordance with the verdict of the jury. On the same day *591he was granted an appeal to the Supreme Court and given ninety days in which to file a bill of exceptions. No bill of exceptions was filed in the criminal court within the time allowed, nor, for that matter, at any time. ■ The only matter before us on this appeal is the record proper.
The defendant was convicted under the second count in the information, that is to say, of feloniously causing a certain deed to be forged. The prosecution was based upon section 1094, Revised Statutes 1899, and the information is sufficient. It is in the form often approved by this court. [State v. Fisher, 65 Mo. 437; State v. Tobie, 141 Mo. l. c. 554, 555.] The arraignment, trial and conviction all appear in regular form and the judgment must be and is affirmed.
Fox, P. J., and Burgess, J., concur.